Case 1:17-Cv-01124-.]KB Document 56-2 Filed 12/31/18 Page 1 of 6

EXhibit A

Case 1:17-Cv-01124-.]KB Document 56-2 Filed 12/31/18 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DIVISION
KURT EICHENWALD, )
)
Plaintiff, )
) C.A. No. l7-cv-01124-JKB
v. )
)
JoHN RIVELLo )
)
Defendant. )
)

PLAINTIFF’S NOTICE OF SUBPOENA TO TESTIFY AT A DEPOSITION ON
DAVID M. RIVELLO

PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 45 and as set
forth in the attached subpoena, Plaintiff Kurt Eichenwald (“Plaintiff“) requests that David M.
Rivello testify at a deposition at the date and time listed thereon, and at the location listed
thereon or another agreed-upon location.
Respectfully Submitted,

Dated: October 31, 2018 /s/Jennifer B. Maisel
Steven Lieberrnan
Jennil`er B. Maisel (admitted pro hac vice)
ROTHWELL, FIGG, ERNST & MANBECK, P.C.
607 14th Street, N.W. - Suite 800
Washington, D.C. 20005
Tel: (202) 783-6040
Fax: (202) 783-6031
Email: slieberman@rfem.com
Email: jmaisel@rfem.com
Attorneys for Plaintijj‘ Kurt Eichenwald

Case 1:17-Cv-01124-.]KB Document 56-2 Filed 12/31/18 Page 3 of 6

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 1"`l day of November, 2018, a copy of the
foregoing PLAINTIFF’S N()TICE OF SUBPOENA TO TESTIFY AT A DEPOSITION ON
DAVID M. RIVELLO was served by e-mail upon the following counsel of record:

Bruce F. Bright

Mark Cropper

Ayres, Jenkins, Gordy & Almand, P.A.
6200 Coastal Highway, Suite 200
Ocean City, Maryland 21842

Tel: 410-723-1400

Fax: 410-723-1861

Email: bbright@ajgalaw.com

Email: mcropper@ aj galaw.com

/s/Nasri V. B. Ha,ee
Nasri V.B. Hage

AO xSA (Rev.02/14)8$)§`(§:§21t:¢|)';lJés?ti-fyc¥-aol)]er;|o§é)h`]ilt<aBCi\'il[.Rgi(t;)rLijment 56-2 Filed 12/31/18 Page 4 Of 6

UNITED STATES DISTRICT CoURT

for thc
District of Maryland
Kurt Eichenwa|d )
Plainlijf )
v. ) Civil Aciion NO. 1:17-cv-01124-JKB
John Rive||o )
)
Defendant )

SUBPOENA TO TESTIFY AT A DEPOSlTION IN A CIVIL ACTION

To: David M. Rive|lo
12806 W. Hopetown Ln., Ocean City, MD 21842

(Name Q/`person 10 whom lhis subpoena is directed)

Q{ Testimony.' YOU ARE COMMANDED to appear at the time, date. and place set forth below to testify at a
deposition to be taken in this civil action. lf you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment

'Marriott'Courty'ard - Ocean City Oceanfro'nt " Date and Time':

2 15th Street
Ocean City, MD 21342 01/07/2019 10:00 am

Place:

The deposition will be recorded by this method:

Cl Production.' You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the

material:

 

The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance:
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to

respond to this subpoena and the potential consequences of not doing so.

CLERK OF COURT
OR
/s/ Jennifer Maisel

7 Signalt¢re o/`C`l¢’rk or Depury Clerk 7 .4rlorney 's signamre

The name, address, e-mail address, and telephone number of the attorney representing (name qua)»z_\-)
KU" Eichenwa|d , who issues or requests this subpoena, are:

Jennifer Maise|, 607 14th St., NW. Suite 800, Washington DC, 20005; jmaise|@ rfem.com; 202-783-6040

Notice to the person who issues or requests this subpoena
lf this subpoena commands the production of documents, electronically stored information. or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to

whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 1:17_-Cv-01124-.]KB Document 56-2 Filed 12/31/18 Page 5 of 6
AO XRA (Rev. 02/|4) Subpoena to Tesltfy al a Depusition in a Civil Action (Page 2)

Civil Action No. 1317'CV'01124-JKB

FROOF OF SERVlCE
(This section should m)t be filed with the court unless required by Fed. R. Civ. P. 45.)

l received this S\.lpr€na fOI' (name of individual and title, ifan_v)
Or! (dale)

13 I served the subpoena by delivering a copy to the named individual as follows:

on (daie) ; or

Cl I returned the subpoena unexecuted because:

Unless the subpoena was issued on beha|fof the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day`s attendance, and the mileage allowed by |aw, in the amount of

$

My fees are $ for travel and $ for scrviccs, for a total of $ O_OO

I declare under penalty of perjury that this information is true.

Date:

Server 's signature

Print¢’d name and title

Server 's address

Additional information regarding attempted servicc, ctc.:

Case 1:17-cv-01124-.]KB Document 56-2 Filed 12/31/18 Page 6 of 6
AO XNA (Rev. 02/14) Subpoena to Testify at a Deposition ina Civil Action (Page .`t)

 

F ederal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(l) For a Trial, Heuring, or Deposirion. A subpoena may command a
person to attend a trial, hearing. or deposition only as follows:
(A) within 100 miles of where the person residcs. is employed, or
regularly transacts business in person: or
(B) within the state where the person resides. is employed or regularly
transacts business in person, if the person
(i) is a party or a party`s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expensel

(Z) For Gther Discovery. A subpoena may command:

(A) production ofdocumcnts. electronically stored informatiort. or
tangible things at a place within 100 miles of where the person resides. is
employcd, or regularly transacts business in pcrson: and

(B) inspection of premises at the premises to be inspectcd.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(l) /l voiding Undue Burden or Expense; Sancu`rms. /-\ party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction-which may include
lost earnings and reasonable attomey`s fees_on a party or attorney who
fails to comply.

(2) Commund to Praduce Malerials or Permir Inspection.

(A) Appeal'ance Nol Required. A person commanded to produce
documents. electronically stored information. or tangible things, or to
permit the inspection ofpremises. need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing. or trial.

(B) Ohjcclir)ns. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting copying testing. or
sampling any or all ofthe materials or to inspecting thc premises-or to
producing electronically stored information in the form or forms requested
The objection must be served before the earlier of the time specified for
compliance or l4 days after the subpoena is served. lfan objection is made.
the following rules apply:

(i) At any time, on notice to the commanded person. the serving party
tnay move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the ordcr, and the
order must protect a person who is neither a party nor a party's officer from
significant expense resulting from compliance

(3) Qua.\'hing or Modr_'fying a Subprrena.

(A) th'n Reqtn'red. On timely motion. the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter. if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitrcd. To protect a person subject to or affected by a

subpoena. the court for the district where compliance is required may, on
motion, quash or modify the subpoena ifit rcquires:

(i) disclosing a trade secret or other confidential research. development,
or commercial information; or

(ii) disclosing an unretained expen’s opinion or information that does
not describe specific occurrences in dispute and results from the expert`s
study that was not requested by a pany.

(C) S})eci/_i'ing Cunditions as an Alternati\'e. in the circumstances
described in Rule 45(d)(3)(B). the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions iftlic sewing party;

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated

(e) l)uties in Responding to a Subpoena.

(l) Pmducing Dacumenrs or Elecrmnically Stored lnformarion. These
procedures apply to producing documents or electronically stored
information:

(A) Documems. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand

(B) Form ]br Producing I:`[ectronical[y Slored ln/brmalion Nol Speci/r`cd.
lfa subpoena does not specify a form for producing electronically stored
information. the person responding must produce il in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or fomts.

(C) Elecrr¢micul/_t' Sto/'ed lnformatiun Produr'ed in On/_\' One Forln. The
person responding need not produce the satne electronically stored
information in more than one f`orm.

(D) lnacces_rible Electrom'call_\' Stored lnformulion. The person
responding need not provide discovery ofelectronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
ordcr. thc person responding must show that the information is not
reasonably accessible because of undue burden or cost. lf that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause. considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilegc' or Pro!ecrilm.

(A) In/i)rmali¢m WithheIr/. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material inust:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications or
tangible things in a manner that. without revealing information itself
privileged or protectcd. will enable the parties to assess the claim.

(B) lnformalt`on Produced. if information produced in response to a
subpoena is subject to a claim ofprivilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information ofthe claim and the basis for it. At`ter being
notified, a party must promptly return, sequester. or destroy the specified
infonnation and any copies it has; must not usc or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information ifthe party disclosed it before being notified; and may promptly
present thc information under seal to the court for the district where
compliance is required for a detem\ination ofthe claim. The person who
produced the information must preserve the information until the claim is
rcsolvcd.

(g) Contempt.

The court for the district where compliance is required-and also, alter a
motion is transferredq the issuing court_may hold in contempt a person
who, having been scrved. fails without adequate excuse to obey the
subpoena or an order related to il.

For access to subpoena materials see Fed. R. Civ. l’. 45(a) Committee Nt)te(2013).

